Case 20-11620-abl Doc 20 Entered 04/02/20 17:26:09 Page 1 of 4

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

 

 

 

 

 

 

1 || CARLYON CICA CHTD.
CANDACE C. CARLYON, ESQ.
2!| Nevada Bar No. 2666
3 || DAWN M. CICA, ESQ.
Nevada Bar No. 4565
4|| TRACY M. O'STEEN, ESQ.
Nevada Bar No. 10949
5} 265 E. Warm Springs Road, Suite 107
6 || Las Vegas, NV 89119
Telephone: (702) 685-4444
7|| Facsimile: (725) 220-4360
8 ccarlyon(@carlyoncica.com
dcica@carlyoncica.com
g|| tosteen@CarlyonCica.com
Counsel for the Debtor
10
11 UNITED STATES BANKRUPTCY COURT
S 12 DISTRICT OF NEVADA
a)
ES 13
5 ae In re: Case No.: 20-11620-ABL
See |; | SLOBE PHOTO, INC apr:
m=
7 Z Debtor. GENERAL GLOBAL NOTES AND
SO & & 16 STATEMENT OF LIMITATIONS,
A> 17 METHODOLOGY AND DISCLAIMERS
z 5 8 REGARDING THE DEBTORS’ SCHEDULES
O 2 18 OF ASSETS AND LIABILITIES AND
a STATEMENTS OF FINANCIAL AFFAIRS
8 19
20 Hearing Date: n/a
Hearing Time: n/a
21
22
23 On March 19, 2020 (the “Petition Date”), Globe Photos, Inc. (BK-S-20-11620) Photo File,
a4 LLC (BK-S-20-11619)(“Debtors’”), each filed a voluntary case under chapter 7 of title 11, United
> States Code (the “Bankruptcy Code”) before the United States Bankruptcy Court, District of
26
Nevada (the “Bankruptcy Court”).
27
The Schedules of Assets and Liabilities and Statements of Financial Affairs (the
28
“Schedules and SOFAs”) filed by the Debtors in the Bankruptcy Court were prepared pursuant to
1

 

 
Case 20-11620-abl Doc 20 Entered 04/02/20 17:26:09 Page 2 of 4

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FASAC97C

CARLYON CICA, CHTD.

265 E. Warm Springs Road, Suite 107

Las Vegas, NV 89119

oO Co NHN DN UN FF WY HN eS

NO NO NM NY ND ND RD NRO meme ea ee a
ao nN HD WA fF WD NY K& DOD BO MW ND H NH BR W LPO KF CO

 

§ 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”) by an authorized representative of the Debtor with unaudited information
available as of the Petition Date. The Schedules and SOFAs do not purport to represent financial
statements prepared in accordance with generally accepted accounting principles in the United
States (“GAAP”) and they are not intended to be fully reconciled to the Debtor’s financial
statements. The Schedules and SOFAs have been signed by an authorized representative of the
Debtors. In reviewing and signing the Schedules and SOFAs, this representative relied upon the |
efforts, statements and representations of the Debtors’ other personnel and professionals, including
previous employees. As of the Petition Date, all employees had resigned or been terminated. The
authorized representative has not (and could not have) personally verified the accuracy of each
such statement and representation, including, for example, statements and representations
concerning amounts owed to creditors and their addresses.

These General Global Notes and Statement of Limitations, Methodology and Disclaimer
Regarding Debtors’ Schedules and SOFAs (the “General Notes”) are incorporated by reference in,
and comprise an integral part of, the Debtors’ Schedules and SOFAs, and should be referred to
and reviewed in connection with any review of the Schedules and SOFAs.

1, Reservation of Rights. Although the authorized representative of the Debtors has
made every reasonable effort to ensure that the Schedules and SOFAs are as accurate and complete
as possible, based on the information that was available at the time of preparation, subsequent
information or discovery may result in material changes to these Schedules and SOFAs, and
inadvertent errors or omissions may have occurred. Because the Schedules and SOFAs contain
unaudited information, which is subject to further review, verification, and potential adjustment,
these Schedules and SOFAs may be inaccurate and/or incomplete.

2. No Waiver. Nothing contained in the Schedules and SOFAs or these General Notes
shall constitute an admission or a waiver the Debtors’ rights to assert any claims or defenses. For
the avoidance of doubt, listing a claim on Schedule D as “secured,” on Schedule E/F as “unsecured

nonpriority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,” does not

 

 

 
Case 20-11620-abl Doc 20 Entered 04/02/20 17:26:09 Page 3 of 4

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

CARLYON CICA, CHTD.

265 E. Warm Springs Road, Suite 107

Las Vegas, NV 89119

Co ON KO HW BR BY Be

NO NYO NO NO KN VY WO DRO Rw mm ee
SoS NAN UN BP WH NY YK BF CO CO HD DH A BP WH NPN KH CO

 

constitute an admission by the Debtors of the legal rights of the claimant, or a waiver of the
Debtors’ right to recharacterize or reclassify such claim or contract. Failure to designate a claim
on a given Debtors’ Schedules as “disputed,” “contingent,” or “unliquidated” does not constitute
an admission by the Debtors that such amount is not “disputed,” “contingent” or “unliquidated.”

3. Reporting Date. All asset and liability information, except where otherwise noted,
is provided as of the Petition Date, to the best of Debtors’ ability.

4, Estimates and Assumptions. The preparation of the Schedules and SOFAs required |
the Debtors to make estimates and assumptions that affected the reported amounts of assets and
liabilities, the disclosure of contingent assets and liabilities and the reported amounts of revenue
and expense. Actual results could differ materially from these estimates.

5. Asset Presentation and Valuation. The Debtors do not have current market
valuations for their assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets, for the Debtors to obtain current market valuations for all assets.
Unless otherwise noted, valuations represent management’s best estimate of current liquidation or
book value. When necessary, a Debtor has indicated that the value of certain assets is “Unknown”
or “Undetermined.” Amounts ultimately realized may vary from whatever value was ascribed and
such variance may be material. Accordingly, the Debtors reserve all of their rights to amend,
supplement, or adjust the value of each asset set forth herein.

6. Liabilities. Certain of the liabilities are scheduled unknown, contingent and/or
unliquidated at this time. Accordingly, the Schedules and the SOFAs do not accurately reflect the
aggregate amount of the Debtor’s total liabilities.

7. Claim Description. Any failure to designate a claim on the Debtor’s Schedules and
SOFAs as “contingent,” “unliquidated” or “disputed” does not constitute an admission by the
Debtors that such claim is not “contingent,” “unliquidated” or “disputed.” The Debtor reserves all
of its rights to dispute, or to assert offsets or defenses to, any claim reflected on the Schedules and

SOFAs as to amount, liability, priority, secured or unsecured status, classification or any other

 
Case 20-11620-abl Doc 20 Entered 04/02/20 17:26:09 Page 4 of 4

I
DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

CARLYON CICA, CHTD.
265 E. Warm Springs Road, Suite 107

Las Vegas, NV 89119

co Se NO A RB WH DY Oe

Nm NN NR YD ND NR RD NR ee i i sa
ao nN DBD UW FF WY NY KF& DBD GO Oo HD DH NH BF W NH KK OC

 

93 66.

grounds or to otherwise subsequently designate any claim as “contingent,” “unliquidated” or
“disputed.” Each Debtor reserves all of its rights to amend their Schedules and SOFAs as necessary
and appropriate, including, but not limited to, with respect to claim description and designation.

8. Undetermined or Unknown Amounts. The description of an amount as
“Undetermined” or “Unknown” is not intended to reflect upon the materiality of such amount.
Certain amounts may be clarified over the period of the bankruptcy proceedings and certain
amounts may depend on contractual obligations to be assumed or rejected.

9. Limitation of Liability. The Debtors and their officers, employees, agents,
attorneys, and financial advisors do not guarantee or warrant the accuracy, completeness, or
currentness of the data that is provided herein and shall not be liable for any loss or injury arising
out of or caused, in whole or in part, by the acts, errors, or omissions, whether negligent or
otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating, or
delivering the information contained herein. The Debtors and their officers, employees, agents,
attorneys, and financial advisors expressly do not undertake any obligation to update, modify,
revise, or recategorize the information provided herein or to notify any third party should the

information be updated, modified, revised or recategorized.

Respectfully submitted this 2nd day of April 2020

DocuSigned by:

Stuart Scheinman
EODRArEITAOSAES

STUART SCHEINMAN
Authorized signatory

 

 
